DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5,7-8,15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art disclose a wireless communication device includes: a receiver configured to receive a first frame which contains data; and a transmitter configured to transmit a second frame and a third frame by frequency multiplexing, the second frame containing the data and being addressed to a first relay station different from a sender device of the first frame, and the third frame being addressed to a first wireless communication device different from the first relay station, but fails to teach and render obvious of using an indication received from a first station in a network and from among a plurality of further stations within the network, a second station to transmit data to during receipt of a next transmission from the first station using information indicating which stations amongst the further stations data can be transmitted to while receiving data from the first station; and information regarding the duration required to transmit next data scheduled to be transmitted to the second station, wherein the indication is an indication of the duration of the next data transmission scheduled to be transmitted by the first station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471